OPINION
Opinion by
Justice O’NEILL.
Appellant’s brief is overdue. By letter dated October 5, 2012, we notified appellant the time for filing his brief had expired. We directed appellant to file his brief and an extension motion within ten days. We cautioned appellant that failure to file his brief would result in dismissal of *647this appeal. To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court regarding the status of his appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(a)(1); 42.3(b),(c).